             Case 1:20-cv-00706-DLC Document 119 Filed 05/22/20 Page 1 of 2


                                        UNITED STATES OF AMERICA
                                      Federal Trade Commission
                                          WASHINGTON, D.C. 20580




Markus H. Meier
Health Care Division


                                                    MEMO ENDORSED
Bureau of Competition

May 22, 2020

Via ECF

The Honorable Denise Cote
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Room 1910
New York, NY 10007

Re:      FTC et al. v. Vyera Pharmaceuticals, LLC et al., 20-cv-00706 (DLC)

Dear Judge Cote:

In accordance with the Court’s March 24, 2020 Scheduling Order (Dkt. No. 74), the parties are
filing three proposed protocols governing discovery in this case: (1) Protocol for Third-Party and
Foreign Discovery (3/24/20 Order, ¶¶ 8-9); (2) Protocol for Depositions (3/24/20 Order, ¶ 10);
and (3) Stipulated Protocol and Schedule for Expert Discovery (3/24/20 Order, ¶ 11).

The parties largely agree on these protocols. The FTC submits this letter on behalf of all
Plaintiffs in support of their proposal on three issues that remain in dispute.

      1. Third-Party and Foreign Discovery Protocol

         •    Deadline for Requesting International Assistance (¶ 7(a)): The parties intend to
              pursue foreign discovery in this case and recognize that there is substantial
              uncertainty about the length of time required by a foreign jurisdiction to process
              discovery requests. To facilitate the timely completion of foreign discovery, Plaintiffs
              propose that the Court set a deadline of July 31, 2020, by which the parties must
              submit to this Court the Letters of Request for International Assistance that begin the
              potentially lengthy foreign discovery process. Defendants object to any interim
              deadline for submitting such Letters of Request.

      2. Deposition Protocol

         •    Deposition hours (¶ 4): The parties do not agree on the number of deposition hours
              per side. Plaintiffs propose that each side be permitted up to 140 hours for
              depositions. Defendants seek up to 175 hours per side.
             Case 1:20-cv-00706-DLC Document 119 Filed 05/22/20 Page 2 of 2



      3. Fact Discovery Deadline

         •    In its Scheduling Order, the Court asked for a “schedule” for “third-party discovery,”
              a “schedule for conducting foreign discovery,” and a “schedule for the taking of fact
              depositions.” (3/24/20 Order, ¶¶ 8-10.) We understand that Defendants are planning
              to seek a stay of discovery until resolution of their motions to dismiss. Plaintiffs
              intend to oppose this stay. Accordingly, we have not been able to reach agreement on
              a discovery schedule, and Plaintiffs propose that the Court set the fact discovery
              deadline as January 29, 2021.



Sincerely,                                Fact discovery shall end on February 26, 2021.
                                          5.26.2020.
/s/ Markus H. Meier

Markus H. Meier
Federal Trade Commission
600 Pennsylvania Avenue, NW
Washington, DC 20580
Tel: 202-326-3759
mmeier@ftc.gov
Counsel for Plaintiff Federal Trade Commission

cc:      All counsel of record (via ECF)




                                                   2
